DETAILED ACTION
This is the first Office Action regarding application number 17/275,114, filed on 03/10/2021, which is a 371 of PCT/EP2019/074524, filed on 09/13/2019, and which claims foreign priority to SE 1950197-2 and EP 18194602.1, filed on 02/18/2019 and 09/14/2018, respectively.
This action is in response to the Applicant’s Response received 08/16/2022.

Election of Restricted Inventions
The Applicant’s election of Group I and Species A1 and B1 (claims 1-9, 17, and 18) in the reply received on 08/16/2022 is acknowledged.  Because the Applicant did not distinctly and specifically point out the supposed errors in the Restriction Requirement, the election has been treated as an election without traverse.  See MPEP § 818.03(a).

Status of Claims
Claims 1-14 and 16-18 are currently pending.
Claim 15 is cancelled.
Claims 16-18 are new.
Claims 1-14 are amended.
Claims 10-14 and 16 are withdrawn.
Claims 1-9, 17, and 18 are examined below.
No claim is allowed.

Specification
The specification is objected to because it does not describe the feature “32” illustrated in Fig. 3a.

Drawings
The drawings are objected to because Fig. 3a identifies a feature “32” but there is no feature 32 described in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as "amended."  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9, 17, and 18 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “suitable for roll to roll printing” but does not explain what materials are suitable or not suitable. Since the examiner cannot determine the metes and bounds of this limitation (no definition to reliable include or exclude any particular material), the claim lacks sufficient description and is indefinite. For purposes of examination, the examiner interprets this phrase to mean essentially any flexible material that can be rolled to any degree. All dependent claims are similarly rejected because they each incorporate by reference the indefinite limitations of claim 1.
Claims 5 and 6 each recite “a first adhesive material”, but there was already a first adhesive material previously recited. The claim does not clearly describe all of the recited adhesive materials, and this should be amended to read “said first adhesive material” to comply with antecedent basis requirements.
Claim 9 recites “said second adhesive material”, but claim 1 does not previously recite a second adhesive material. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112
Improper Dependent Claim
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 1 already recites that the first adhesive material encircles each of said solar cell units. Since the claim allows the solar cell unit to have one solar cell module, the recitation of claim 7 does not further limit the claim.
The Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-7, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over AHN (US 2005/0236037 A1) in view of RAMADAS (WO 2009/126115 A1).
Regarding claim 1, AHN teaches a solar cell sheet comprising 
a first and a second substrate (substrates 11 and 21) which first and second substrates are flexible (may be flexibly produced, para. 8, and made of plastic, para. 37)) and suitable for roll to roll printing (the examiner interprets the “suitable for” limitation as intended use and product by process, and concludes that the prior art devices may be constructed using roll-to-roll printing methods because of the thin and flexible materials used), said solar cell sheet further comprising one or more self-contained solar cell units, wherein each self-contained solar cell unit comprises one or more solar cell modules, each solar cell module comprising a plurality of serially connected solar cells (see multiple solar cells connected in various series arrangements, Figs. 3 and 4), wherein each of said solar cell modules comprises: 
a first substrate portion of said first flexible substrate and a second substrate portion of said second substrate (areas 32 or corresponding first and second substrates, illustrated in Fig. 3), 
a plurality of first electrodes and a plurality of second electrodes arranged between said first and second substrate portions (first and second electrodes 31 and 32, para. 39 and Fig. 3); 
at least one organic active layer arranged between said plurality of first electrodes and said plurality of second electrodes (active layer comprising an electrolyte and dye and may include polymers and other dyes with organic groups, paras. 53 and 56); 
wherein a continuous line or stripe of at least a first adhesive material (sealant 30) encircles each of said solar cell units (Fig. 3 illustrates that the sealant 30 encircles and surrounds each of the individual solar cells).

    PNG
    media_image1.png
    828
    568
    media_image1.png
    Greyscale

AHN does not disclose expressly that the thickness of said continuous line or stripe of at least a first adhesive material is at most 10 .mu.m in a direction orthogonal to said first and second substrates. AHN describes that the first electrode may have a thickness of 1-40 micrometers (para. 40) and that the second electrode may have a thickness of 1-300 nanometers (para. 50). Together, the minimum thickness of the first and second electrodes would be 1.001 micrometers. However, this is a minimum and not a maximum.
RAMADAS teaches an adhesive layer (214, 216 and 220) used to encircle and seal each solar cell unit, and has a thickness of 1 micrometer (paras. 88 and 132, Fig. 14).

    PNG
    media_image2.png
    313
    530
    media_image2.png
    Greyscale

It would have been obvious to skilled artisans to modify AHN and employ a 1 micrometer thick adhesive sealing layer as taught by RAMADAS in order to protect sufficiently the solar cell against oxygen and moisture penetration (RAMADAS, para. 88).

Regarding claim 3, the combination of AHN and RAMADAS teaches or would have suggested the solar cell sheet according to claim 1, wherein said first adhesive material is conductive or non-conductive (sealant 30 of AHN may be a non-conductive thermoplastic such as surlyn, para. 34), and/or wherein said first adhesive material at least partly forms an outer and an inner line (claim 3 does not require this optional limitation).

Regarding claim 5, the combination of AHN and RAMADAS teaches or would have suggested the solar cell sheet according to claim 1, wherein said thickness of said line or stripe of at least a first adhesive material is at least 10 nm (adhesive material has a thickness of 1 micrometer, RAMADAS, paras. 88 and 132, Fig. 14).

Regarding claim 6, the combination of AHN and RAMADAS teaches or would have suggested the solar cell sheet according to claim 1, wherein said continuous line or stripe of at least a first adhesive material has a width at least 10 micrometer and/or at most 0.1 mm in a direction parallel with said first and second substrates (width of the surrounding structure may be between 1 micrometer to 5 millimeters, RAMADAS, para. 134). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05. Here, the claimed range of 10 micrometers to 0.1 millimeters lies inside the prior art range disclosed, and is therefore obvious.

Regarding claim 7, the combination of AHN and RAMADAS teaches or would have suggested the solar cell sheet according to claim 1, wherein each of said at least one solar cell modules is encircled/delimited by a continuous portion of said first adhesive material (Fig. 3 illustrates that the sealant 30 encircles and surrounds each of the individual solar cells).

Regarding claim 9, the combination of AHN and RAMADAS teaches or would have suggested the solar cell sheet according to claim 1, but does not disclose a second adhesive material that is optically transparent or semi-transparent within a wavelength range of said at least one organic active layer (the examiner interprets polymer within first electrode 31 as a second adhesive material that is optically transparent, and provides film adhesion, AHN, para. 48).

Regarding claim 17, the combination of AHN and RAMADAS teaches or would have suggested the solar cell sheet according to claim 3, wherein one of said outer and inner lines is more hydrophobic compared to the other (the examiner asserts that the outer and inner lines are optional in claim 3, and since claim 17 incorporates all of the limitations of claim 3, that these lines are also optional here).

Regarding claim 18, the combination of AHN and RAMADAS teaches or would have suggested the solar cell sheet according to claim 17, wherein the other of said outer and inner lines have a higher oxygen permeability compared to the other (the examiner asserts that the outer and inner lines are optional in claims 3 and 17, and since claim 17 incorporates all of the limitations of claim 3, that these lines are also optional here).

Conclusion
No claim is allowed.
Claim 2 and its depending claims would likely be allowable if the indefiniteness issues of claim 1 are remedied and the limitations of claim 2 are incorporated into the independent claim. The examiner located no prior art that teaches or suggests the incorporation of a plurality of discontinuous portions of a second non-conductive adhesive material spatially arranged within each solar cell module, or motivation that would guide skilled artisans to modify the primary AHN reference to employ such a material within the first adhesive material that surrounds each module.
The applicant should ensure that any similar 112 issues identified above that are also present in withdrawn method claims be addressed if rejoinder is requested in future actions.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721